IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                         FEBRUARY SESSION, 1999                    FILED
                                                                     March 30, 1999
STATE OF TENNESSEE,                 )
                                    )      C.C.A. NO. 01C01-9803-CC-00140
                                                              Cecil W. Crowson
       Appellee                     )
                                                             Appellate Court Clerk
                                    )
vs.                                 )      Nos. 95-5228; 97-5013 below
                                    )
                                    )      Hickman County
STANLEY E. TERRY,                   )
                                    )      (Simple Possession of
       Appellant                    )      Methamphetamine; Felony
                                           Possession of Marijuana;
                                           Simple Possession of Marijuana)

                                           AFFIRMED

                                        JUDGMENT


       Came the appellant, Stanley E. Terry, by counsel, and also came the Attorney

General on behalf of the State, and this case was heard on the record on appeal from

the Criminal Court of Hickman County; and upon consideration thereof, this Court is

of the opinion that there is no reversible error in the judgment of the trial court.

       In accordance with the opinion filed herein, it is, therefore, ordered and

adjudged by this court that the judgment of the trial court is affirmed, and the case is

remanded to the Criminal Court of Hickman County for execution of the judgment of

that court and for collection of costs accrued below.

       Costs of appeal will be paid into this court by the appellant, Stanley E. Terry,

for which execution may issue.

       In the event the appellant indicates the intention to file an application for

permission to appeal to the Supreme Court, he may be admitted to bail in the

additional amount of $7,500.00, for a total bond of $15,000.00, with sufficient sureties

to be approved by the Clerk of the trial court pending the filing and disposition of said

application; and in default of such bond, he will be remanded to the Sheriff of

Hickman County.


                                           David G. Hayes, Judge
                                           James Curwood W itt, Jr., Judge
                                           John Everett W illiams, Judge